


Exhibit 10.7


RESTRICTED STOCK AWARD AGREEMENT
UNDER THE MONOGRAM RESIDENTIAL TRUST, INC. SECOND AMENDED AND RESTATED INCENTIVE
AWARD PLAN


Name of Grantee:
 
No. of Shares of Restricted Stock:
 
Grant Date:
 

        
Pursuant to the Monogram Residential Trust, Inc. Second Amended and Restated
Incentive Award Plan (the “Plan”), Monogram Residential Trust, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of Common Stock, par value $0.001 per share (the “Stock”), of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan. The Company acknowledges the receipt from the Grantee of
consideration with respect to the par value of the Stock in the form of cash,
past or future services rendered to the Company by the Grantee or such other
form of consideration as is acceptable to the Board (or its delegate).


1.Award. The shares of Restricted Stock awarded hereunder shall be issued and
held by the Company’s transfer agent in book entry form, and the Grantee’s name
shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below. The Grantee shall
sign and deliver to the Company a copy of this Award Agreement.


2.Restrictions and Conditions.


(a)Any book entries for the shares of Restricted Stock granted herein shall bear
an appropriate legend, as determined by the Board (or its delegate) in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.


(b)Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.


(c)Subject to Paragraph 3 below, if the Grantee’s employment with the Company
and its Subsidiaries is voluntarily or involuntarily terminated for any reason
(including death) prior to vesting of shares of Restricted Stock granted herein,
all shares of Restricted Stock shall immediately and automatically be forfeited
and returned to the Company.


3.Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2 of
this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary continuously through such Dates.
Incremental Number of Shares Vested
Vesting Date
 
(33⅓%)
The first anniversary of Grant Date
 
(33⅓%)
The second anniversary of Grant Date
 
(33⅓%)
The third anniversary of Grant Date



Notwithstanding anything herein to the contrary, in the event that the Grantee’s
employment with the Company and its Subsidiaries is terminated by the Company or
its subsidiaries (or any successor to any of them) without Cause in connection
with and effective as of the date of, or within 12 months following, a Change of
Control, then the restrictions and conditions in this Paragraph 3 shall lapse as
to 100% of the unvested shares of Restricted Stock on the date of such
termination.


4.Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.






--------------------------------------------------------------------------------




5.Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.


6.Tax Withholding. Except in the case where the Grantee makes an election under
Section 83(b) as provided in Paragraph 7 below, the Company shall satisfy its
withholding tax obligation which arises in connection with the taxation of the
Award by withholding from the shares of Stock to be released upon vesting that
number of shares of Stock having a fair market value equal to no more than the
amount necessary to satisfy the statutory minimum withholding amount due. If the
Grantee makes an election under Section 83(b) as provided in Paragraph 7 below,
the Grantee shall, no later than the date of such election, pay to the Company
or make arrangements satisfactory to the Board (or its delegate) for payment of
any Federal, state and local taxes required by law to be withheld on account of
such election.


7.Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the Code. In the event the Grantee makes such an election, he or she
agrees to provide a copy of the election to the Company. The Grantee
acknowledges that he or she is responsible for obtaining the advice of his or
her tax advisors with regard to the Section 83(b) election and that he or she is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with regard to such election.


8.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.


9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
 
MONOGRAM RESIDENTIAL TRUST, INC.
 
 
 
 
 
By:
 
 
 
 
Title:
 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
 
 
 
Dated:
 
 
Grantee's Signature:
 





